Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending.
The Drawings filed 09/15/2021 are approved by the examiner.
The IDS statement filed 11/13/2020 has been considered.  An initialed copy accompanies this action.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites, “The process of claim 14, wherein the method is substantially free of thionyl chloride.”  Note that the preamble recites “the process” while the limitation recites “the method”.  Applicant is suggested to amend the term “the method” to read as “the process” in order to improve clarity in the claims by way of antecedent basis of the terms matching.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 9, the term “the additional fatty acid amine” lacks sufficient antecedent basis.  The parent claim recites the composition further comprises “an additional fatty acid” with no mention of any “additional fatty acid amine” rendering it very unclear what the term refers to.  The term “the reactant fatty acid” also lacks sufficient antecedent basis.  The parent claims do not recite any “reactant fatty acid” rendering it very unclear what the term refers to.  
In claim 12, the term “the halide/halide ion” lacks sufficient antecedent basis.  The parent claim (claim 1) does not recite any “halide/halide ion” rendering it very unclear what the term refers to.  
In claim 13, the term “substantially free” in the limitation “wherein the corrosion inhibitor composition is substantially free of formic acid” because the specification fails to adequately define the metes and bounds of the claimed term.  The term “substantially” is a broad term and it is unclear whether the claimed term of the composition being substantially free of formic acid permits or excludes a minor, or even a major, amount of formic acid being present in the claimed composition.  Clarification of the term is requested.  The specification discusses it is an embodiment that the composition comprises “less than 10 wt.% formic acid” and various subsets thereof (para [0046]-[0047]).  Does the term “substantially free” actually permit the amount of formic acid to be up to 10 wt.%, and if not then how much formic acid is permitted by the term?  

In claim 17, the term “the organic solvent” lacks sufficient antecedent basis.  The parent claim (claim 16) does not recite any “organic solvent” rendering it very unclear what the term refers to.  
In claim 19, the term “the condensation product” lacks sufficient antecedent basis.  The independent claim does not recite any “condensation product” in the limitations that precede the term rendering it very unclear what the term refers to.  It is unclear whether the claim includes a condensation product, i.e., another unrecited step to link the trifunctional amine and fatty acid to undergo some reaction to arrive at a condensation product, or not, i.e., merely the two applying steps.  Does the scope of claim 19 include a condensation product of trifunctional amine and fatty acid having a weight ratio of trifunctional amine to fatty acid of 0.1:1 to 10:1? 
The above issue of claim 19 also renders the limitation “wherein the trifunctional amine and the metallic substrate react to form a condensation product” of claim 20 indefinite.  It is also unclear how the metallic substrate is part of the condensation product because the parent claim recites a limitation, although confusing, regarding a ratio of trifunctional amine to fatty acid that implies any condensation product is actually between the trifunctional amine and fatty acid rather than the trifunctional amine and the metallic substrate.  Is claim 20 is referring to the same condensation product of claim 19 or a different condensation product?  The specification was consulted to try to ascertain the scope of the claim, but no mention of the condensation product comprising or including a reaction with the metallic substrate was located.  Para [0045] merely indicates the metallic substrate may be exposed to a high temperature to drive a condensation reaction of a trifunctional amine and fatty acid, which is not what is recited or implied in the claims.  There is a great deal of confusion and uncertainty as to the proper interpretation and scope of instant claim 20. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the limitation “wherein the corrosion inhibitor composition demonstrates a corrosion rate of less than 0.001 lb/ft2 in 6 hours at 78°F.”  The claim fails to further limit the subject matter of the claim upon which it depends (claim 1) because claim 1 already recites the same limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8, 11-13, 16, and 19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Doi et al. (US 4,073,618, hereinafter Doi).
As to claims 1-3, Doi teaches a corrosion inhibitor composition comprising a condensation product of a trifunctional amine and a fatty acid (addition and condensation product derived from triamines, e.g., 1,3,6-triaminomethylhexane, abstract; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6).  Doi teaches the molar amount of triamine is equivalent to or excessive over the amount of the derivative-forming partner compound (col. 3 line 65 to col. 4 line 9).  Doi teaches examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid (Examples 3 and 4 in col. 5).  Using molecular weights of 173.304 g/mol for 1,3,6-triaminomethylhexane, 278.4 g/mol for linoleic acid, and 284.5 g/mol for stearic acid, Examples 3 and 4 correspond to weight ratios of triamine to fatty acid of 0.62:1 and 0.61:1, respectively, which each fall squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  Doi teaches the 1,3,6-triaminomethylhexane-linoleic acid condensation product has a corrosion prevention rate of 99.7% over 7 days at 25°C, which is remarkably better than the comparative examples (Table 1), which appears to correspond to or exceed the performance of the claimed corrosion rate of less than 0.001 lb/ft2/6hours at 78°F.  In any event, the claimed corrosion rate properties are presumed as inherent properties of the claimed corrosion inhibitor composition since Doi teaches the same composition as that claimed.  See MPEP 2112.01, II. 
As to claim 4, note the claimed limitation that the composition further comprises “a metal halide/halide ion” is interpreted as a metal halide or a halide ion.  Doi teaches the corrosion inhibitor composition comprises a halide ion (the anti-corrosive agent is used in acid washing or pickling of metals which comprise an aqueous solution of an acid such as hydrochloric acid, col. 1 lines 56-68).
 As to claim 5, Doi’s the exemplary corrosion rate performance of 99.7% over 7 days at 25°C described above meet the claimed corrosion rate of less than 0.05 lb/ft2/6hr at 200°F for the same reasons as described above. 
As to claims 6 and 8, Doi teaches the composition comprises “at least one member selected from the group consisting of a saturated aliphatic triamine … and its addition products and condensation products” and/or “at least one member selected from the group consisting of 1,3,6-triaminomethylhexane, 1,2,3-triaminoethylpropane, and their respective addition products and condensation products” (col. 1 lines 40-53 and claim 1), which identifies, as an express teaching, the composition may comprise a blend of 1,3,6-triaminomethylhexane and its addition/condensation product(s), which reads on the claimed limitation that the composition further comprises an additional trifunctional amine that is the same as the trifunctional amine in the condensation product. 
As to claim 11, Doi teaches the trifunctional amine has an empirical chemical formula C9H17(NH2)3 (1,3,6-triaminomethylhexane, described above).
As to claim 12, Doi teaches the fatty acid comprises linoleic acid, as described above.  See also the other saturated and unsaturated fatty acid species at col. 2 lines 41-54.  The remaining claim limitations, e.g., the presence of “the halide/halide ion”, are construed as optional since the parent claim fails to recite such.
As to claim 13, Doi is silent to the presence or addition of any formic acid, which meets the claimed negative limitation that the composition is substantially free of formic acid. 
As to claim 16, Doi teaches a process for inhibiting corrosion of a metallic substrate comprising applying a corrosion inhibitor composition comprising a condensation product of a trifunctional amine and a fatty acid to the metallic substrate (method of inhibiting corrosion of metals comprising applying to a metal surface an addition and condensation product derived from triamines, e.g., 1,3,6-triaminomethylhexane, abstract; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6).  Doi teaches the molar amount of triamine is equivalent to or excessive over the amount of the derivative-forming partner compound (col. 3 line 65 to col. 4 line 9).  Doi teaches examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid (Examples 3 and 4 in col. 5).  Using molecular weights of 173.304 g/mol for 1,3,6-triaminomethylhexane, 278.4 g/mol for linoleic acid, and 284.5 g/mol for stearic acid, Examples 3 and 4 correspond to weight ratios of triamine to fatty acid of 0.62:1 and 0.61:1, respectively, which each fall squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  
As to claim 19, as described above the scope of claim 19 is indefinite where it is confusing whether there is a condensation product or not.  Doi anticipates the case if or where there is a condensation product of the trifunctional mine and fatty acid.  Doi teaches a process for inhibiting corrosion of a metallic substrate comprising applying a corrosion inhibitor composition to the metallic substrate (abstract).  Doi teaches the corrosion inhibitor composition comprises a condensation product of a trifunctional amine and a fatty acid (addition and condensation product derived from triamines, e.g., 1,3,6-triaminomethylhexane, abstract; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6).  Doi teaches the molar amount of triamine is equivalent to or excessive over the amount of the derivative-forming partner compound (col. 3 line 65 to col. 4 line 9).  Doi teaches examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid (Examples 3 and 4 in col. 5).  Using molecular weights of 173.304 g/mol for 1,3,6-triaminomethylhexane, 278.4 g/mol for linoleic acid, and 284.5 g/mol for stearic acid, Examples 3 and 4 correspond to weight ratios of triamine to fatty acid of 0.62:1 and 0.61:1, respectively, which each fall squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 4,073,618, hereinafter Doi).
Doi teaches a process for preparing a corrosion inhibitor composition comprising reacting a trifunctional amine and a fatty acid to form a condensation product (an anti-corrosive agent of a condensation product formed by reacting a triamine, e.g., 1,3,6-triaminomethylhexane, with a compound capable of forming an addition or condensation product, abstract and col. 3 lines 34-64; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6, and examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid are given, Examples 3 and 4 in col. 5-6).  Examples 3 and 4 teach the temperature of the reaction is above 100°C and the content of unreacted 1,3,6-triaminomethylhexane in the condensation product was lower than 0.3%, which reads on the claimed temperature range and product comprising less than 15 wt.% impurities.  Doi is silent to the presence or addition of any thionyl chloride, which meets the claimed negative limitation that the process is substantially free of thionyl chloride. 
These cited Examples have reaction durations of 4 and 5 hours, respectively.  Although these working examples fail to anticipate the reaction occurs for at least 10 hours as claimed, the claims are nevertheless prima facie obviousness over the reference because Doi teaches the reaction duration may occur for up to 10 hours, if not up to 30 hours (col. 3 lines 43-60), which substantially overlaps the claimed at least 10 hours duration as claimed.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed time duration from the teachings of Doi since Doi teaches providing alternate durations overlapping those claimed for the purpose of obtaining a corrosion inhibiting condensation product.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Doi et al. (US 4,073,618, hereinafter Doi) as applied to claims 1-6, 8, 11-13, 16, and 19 above.
The disclosure of Doi is relied upon as set forth above. 
As to claim 17, Doi further teaches the condensation product may be added to an organic solvent (col. 2 lines 25-30, col. 4 lines 10-13, and claim 13) and teaches in the cited Examples adding the condensation product to methanol.  Although Doi fails to teach the organic solvent includes any of the alcohols as those claimed, e.g., ethanol, n/i-propanol, etc., at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed alcohol organic solvent species by substituting close structurally similar organic alcohols in place of the disclosed methanol in order to sufficiently dissolve or suspend the corrosion inhibiting compound for sufficient application/testing. 
As to claim 18, note the claimed limitation that the composition further comprises “a metal halide/halide ion” is interpreted as a metal halide or a halide ion.  Doi teaches the corrosion inhibitor composition comprises a halide ion (the anti-corrosive agent is used in acid washing or pickling of metals which comprise an aqueous solution of an acid such as hydrochloric acid, col. 1 lines 56-68), and the cited examples teach preparing a test solution by dissolving the obtained condensation product in 5% aqueous solution of hydrochloric acid, which appears to overlap if not fall within the claimed 0.01-25 wt.% halide ion range.  
Alternatively regarding claim 18, Doi teaches the composition comprises “at least one member selected from the group consisting of a saturated aliphatic triamine … and its addition products and condensation products” and/or “at least one member selected from the group consisting of 1,3,6-triaminomethylhexane, 1,2,3-triaminoethylpropane, and their respective addition products and condensation products” (col. 1 lines 40-53 and claim 1), which identifies, as an express teaching, the composition may comprise a blend of 1,3,6-triaminomethylhexane and its addition/condensation product(s), which reads on the claimed limitation that the composition further comprises an additional trifunctional amine.  Although Doi fails to teach the additional trifunctional amine is present in an amount of 0.01-25 wt.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed range by varying and/or optimizing the relative amount the additional 1,3,6-triaminomethylhexane or 1,2,3-triaminoethylpropane in order to obtain a sufficient concentration of corrosion inhibitor(s) in the composition.  The remaining claim limitations are optional.

Claims 1-5, 7, 13, 16, and 17 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Yang et al. (US 2009/0181867, hereinafter Yang).
As to claims 1-3, Yang teaches a corrosion inhibitor composition comprising a condensation product of a trifunctional amine and a fatty acid (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract).  Yang teaches the dialkylene triamine is preferably diethylenetriamine (abstract and para. 0010), and the dimer fatty acid is a dimer acid of condensed C16 to C22 alkyl chain length fatty acids (para. 0011).  In other words, the dimer fatty acid is a C32 to C44 dicarboxylic acid.  Yang teaches the molar ratio of dimer acid to diethylenetriamine is preferably 1:2 to 1:4 (para. 0012).  Using molecular weights of 103.17 g/mol for diethylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this preferred molecular weight corresponds to a weight ratio of diethylenetriamine:dimer of 0.32:1 to 0.86:1, which falls squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  Examples of the corrosion inhibiting composition have corrosion rates tested at 177°C of 5.2 and 2.0 mpy (Table II).  1 mpy = 24.6 lb/ft2/yr; therefore, the examples correspond to 0.00014 and 0.00006 lb/ft2/6hr, respectively, which are squarely within the claimed range.  Note, the references examples were tested at a much higher temperature versus that claimed (177°C vs 78°F), which meet the claimed testing temperature since the reference temperature is a harsher, more corrosion-promoting temperature (the reference’s excellent corrosion rate would be expected to a person of ordinary skill in the art to be at least as effective at a lower temperature such as that claimed).  In any event, the claimed corrosion rate properties are presumed as inherent properties of the claimed corrosion inhibitor composition since Yang teaches the same composition as that claimed.  See MPEP 2112.01, II. 
As to claim 4, note the claimed limitation that the composition further comprises “a metal halide/halide ion” is interpreted as a metal halide or a halide ion.  Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  Alternatively, Yang teaches the corrosion inhibitor composition comprises a chloride ion (chloride containing surfactants, para. 0017).  
As to claim 5, Yang’s the exemplary corrosion rates of 0.00014 and 0.00006 lb/ft2/6hr at 177°C described above meet the claimed corrosion rate of less than 0.05 lb/ft2/6hr at 200°F for the same reasons as described above. 
As to claim 7, Yang teaches the composition further comprises an additional fatty acid (Example E in Table II comprises oleic acid in addition to the condensate). 
As to claim 13, Yang is silent to the presence or addition of any formic acid, which meets the claimed negative limitation that the composition is substantially free of formic acid. 
As to claim 16, Yang teaches a process for inhibiting corrosion of a metallic substrate comprising applying a corrosion inhibitor composition to the metallic substrate (para. 0007-0009 and 0028).  Yang teaches the corrosion inhibitor composition comprising a condensation product of a trifunctional amine and a fatty acid (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract).  Yang teaches the dialkylene triamine is preferably diethylenetriamine (abstract and para. 0010), and the dimer fatty acid is a dimer acid of condensed C16 to C22 alkyl chain length fatty acids (para. 0011).  In other words, the dimer fatty acid is a C32 to C44 dicarboxylic acid.  Yang teaches the molar ratio of dimer acid to diethylenetriamine is preferably 1:2 to 1:4 (para. 0012).  Using molecular weights of 103.17 g/mol for diethylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this preferred molecular weight corresponds to a weight ratio of diethylenetriamine:dimer of 0.32:1 to 0.86:1, which falls squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  
As to claim 17, Yang teaches isopropanol as an exemplary organic solvent for providing as a co-solvent in the composition (para. 0018). 

Claims 6-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2009/0181867) as applied to claims 1-5, 7, 13, 16, and 17 above.
The disclosure of Yang is relied upon as set forth above. 
As to claims 6 and 8, although Yang fails to teach the composition further comprises an additional trifunctional amine that is the same as the trifunctional amine in the condensation product, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include aliphatic amines.  A person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds, e.g., diethylenetriamine, encompassed in the disclosure of the reference.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a trifunctional amine, e.g., diethylenetriamine, as an additional corrosion inhibitor by picking and choosing additional corrosion inhibitor(s) within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate with Yang’s base composition.  
Alternatively regarding claim 7 and as to claim 9, Yang fails to teach the composition further comprises an additional fatty acid that is the same as the fatty acid in the condensation product.  However, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include fatty acids such as alkyl dimeric acids where the alkyl chain length is 8-24 carbon atoms.  Note this additional dimeric acid has alkyl chains overlapping the prior disclosed dimer fatty acid alkyl chain lengths of the imidazoline/condensation product (see, e.g., para. 0011).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dimer fatty acid including the same dimer fatty acid present in the imidazoline/condensation product as an additional corrosion inhibitor by picking and choosing additional corrosion inhibitor(s) within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate with Yang’s base composition.  
As to claim 10, Yang teaches the presence of a metal halide/halide ion as described above.  Note the interpretation of the term as set forth in the rejection of claim 4. 
Although Yang fails to teach the at once presence of a metal halide/halide ion, an additional trifunctional amine, and additional fatty acid, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include fatty acids and aliphatic amines.  A person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds encompassed in the disclosure of the reference.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a trifunctional amine and a fatty acid as additional corrosion inhibitors by picking and choosing additional corrosion inhibitors within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate with Yang’s metal halide or halide ion-containing base composition.  
As to claim 11, Yang teaches the exemplary dialkylene triamine is diethylene triamine, as described above, which corresponds to an empirical chemical formula C4H7(NH2)3.  The amount of hydrogen atoms is within the claimed range of y, but the amount of carbon atoms is not within the claimed range of x of 6 to 12.
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed formula from the teachings of Yang because the diethylenetriamine is merely the exemplary/preferred compound of the reference and Yang teaches the compound is a dialkylene triamine (para. 0007-0008 and claim 1) and it would have been within the purview of a person of ordinary skill in the art to provide other alternative alkylene groups, e.g., C3 alkylene groups, C4 alkylene groups, etc. in the dialkylene triamine with the reasonable expectation of obtaining alternative corrosion inhibitor compositions based upon an imidazoline/condensation product of a dimer acid and dialkylene triamine.  The case where the alkylene groups are C3 correspond to an empirical chemical formula C6H11(NH2)3.  The case where the alkylene groups are C3 correspond to an empirical chemical formula C8H13(NH2)3.  
As to claim 12, Yang teaches the presence of a halide/halide ion comprises sodium chloride as described above.  See also the other halides present in the composition (para. 0026).  Note the interpretation of the term as set forth in the rejection of claim 4.  
Yang fails to explicitly teach a working example where the fatty acid comprises a specific species of fatty acid as that claimed. 
However, at the time of the effective filing date it would have been obvious to arrive within the claimed Markush group of fatty acid species from the teachings of Yang because Yang teaches the dimer acid is obtained by a condensation reaction of a monomeric fatty acid having an alkyl chain length of C16-C22, which reads on and encompasses at least the claimed oleic, linoleic, sapienic, palmitoleic, elaidic, and vaccenic acid species due to being monomeric fatty acids within the disclosed alkyl chain length range, and/or tall oil (para. 0011).  
As to claim 18, note the claimed limitation that the composition further comprises “a metal halide/halide ion” is interpreted as a metal halide or a halide ion.  Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  Alternatively, Yang teaches the corrosion inhibitor composition comprises a chloride ion (chloride containing surfactants, para. 0016-0017).  
Although Yang fails to teach the at once presence of 0.01-25 wt.% metal halide/halide ion, 0.01-25 wt.% of an additional trifunctional amine, and/or 0.01-25 wt.% additional fatty acid, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include fatty acids and aliphatic amines.  A person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds encompassed in the disclosure of the reference.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any of a halide ion, trifunctional amine, and/or fatty acid as an additional corrosion inhibitor by picking and choosing additional corrosion inhibitors and/or surfactant as well as varying and optimizing the relative concentration(s) thereof within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate and/or improving the corrosion inhibitor in contacting any metal in contact with the inhibited fluid.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2009/0181867).
Yang teaches a process of preparing a corrosion inhibitor composition comprising reacting a trifunctional amine and a fatty acid to form a condensation product (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract and para. 0012).  Yang teaches the temperature is well-above 100°C and unreacted reactants are removed afterward by vacuum distillation (para. 0012), which reads on the claimed temperature range and product comprising less than 15 wt.% impurities.  Yang is silent to the presence or addition of any thionyl chloride, which meets the claimed negative limitation that the process is substantially free of thionyl chloride. 
Although Yang fails to explicitly teach the reaction occurs for at least 10 hours, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed time duration from the teachings of Yang since Yang teaches the first reaction step of forming amide at 170°C occurs after at least 2 hours and that an additional second reaction step comprising a temperature ramp up to 230°C to form imidazoline from the amide is required (para. 0012).  It would have been obvious to a person of ordinary skill in the art to vary the duration of each of these reaction steps to tailor the yield or purity and/or explore to obtain the best yield or best purity in forming the reference’s corrosion inhibiting reaction product.  

Claim 19 is rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (US 2009/0181867, hereinafter Yang). 
As to claim 19, Yang teaches a process for inhibiting corrosion of a metallic substrate comprising applying a corrosion inhibitor composition to the metallic substrate (para. 0007-0009 and 0028).  Yang teaches the corrosion inhibitor composition comprises a condensation product of a trifunctional amine and a fatty acid (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract).  Yang teaches the dialkylene triamine is preferably diethylenetriamine (abstract and para. 0010), and the dimer fatty acid is a dimer acid of condensed C16 to C22 alkyl chain length fatty acids (para. 0011).  In other words, the dimer fatty acid is a C32 to C44 dicarboxylic acid.  Yang teaches the molar ratio of dimer acid to diethylenetriamine is preferably 1:2 to 1:4 (para. 0012).  Using molecular weights of 103.17 g/mol for diethylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this preferred molecular weight corresponds to a weight ratio of diethylenetriamine:dimer of 0.32:1 to 0.86:1, which falls squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  
As described above, the scope of claim 19 is indefinite where it is confusing whether there is a condensation product or not.  The above rationale meets the case where there is a condensation product of the trifunctional mine and fatty acid.  In the event the recited process requires the addition of trifunctional amine and fatty acid to the metallic substrate completely separated and/or unrelated to any condensation product thereof, although these teachings are not anticipated by Yang they would otherwise be obvious over the reference.  Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include fatty acids and aliphatic amines.  A person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds encompassed in the disclosure of the reference.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a trifunctional amine and a fatty acid as additional corrosion inhibitors by picking and choosing additional corrosion inhibitors within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate with Yang’s base composition.  
 The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 4, 2021